Exhibit 10.1
 
Consulting Agreement
 
This consulting agreement (the “Agreement”), entered into on February 18, 2010
and effective immediately, Worldwide Energy and Manufacturing USA, Inc. a
Colorado corporation (together with any successor thereto, the “Company”), and
Gerald DeCiccio, an independent provider of services (the “Contractor”).
 
RECITALS
 
A.           The Company desires to assure itself of the services of the
Contractor, as an independent contractor, by engaging the Contractor to perform
services under the terms hereof.
 
B.           The Contractor desires to provide services to the Company, as an
independent contractor, on the terms herein provided.
 
C.           The Company and Contractor have agreed that this Agreement shall
replace in the entirety any and all prior written and verbal contractual
agreements between the Company and the Contractor.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
 
1. Certain Definitions.
 
(a) “Stock Award” shall have the meaning set forth in Section 3.
 
(b) “Board” shall mean the Board of Directors of the Company.
 
(c) “Company” shall, except as otherwise provided in Section 5(b), have the
meaning set forth in the preamble hereto.
 
(d) “Contractor” shall have the meaning set forth in the preamble hereto.
 
(e) “Effective Date” shall mean February 18, 2010
 
(f) “Term” shall have the meaning set forth in Section 2(b).
 
2. Consulting.
 
(a) In General.  The Company shall engage the Contractor and the Contractor
shall perform services on behalf of the Company upon the other terms and
conditions herein provided.
 
(b) Term of Agreement.  The term under this Agreement (the “Term”) shall be for
the period beginning on the Effective Date and ending on February 18, 2011, with
provisions for renewal. Either party can cancel this agreement with 45 days
written notice.
 
(c) Position and Duties.  During the Term, the Contractor shall provide services
to the Company as Chief Financial Officer.  The Contractor will report directly
to the President but will maintain “dotted line” relationship to the CEO and
Auditing Committee; and agrees to observe and comply with the Company’s rules
and policies as adopted by the Company from time to time.
 
1

--------------------------------------------------------------------------------


 
3. Compensation and Related Matters.
 
(a) Cash.           The Contractor will receive cash consideration of
$54,000/year for services provided to be paid monthly, on the last business day
of the month.
 
(b) Stock Awards.  The Contractor will also be compensated with WEMU common
restricted shares valued $50,000 annually.  This stock will be issued twice per
year ($25,000 worth of shares) corresponding to your 6-month anniversaries
(August 18, 2010 and February 18, 2011).  The number of shares will be
calculated by using the average closing price of WEMU shares for the five
business days preceding your 6-month anniversary date.  Actual issuance will
occur within 5 business days of your anniversary dates.
 
(c) Expenses.  Company agrees to pay all incidental costs and expenses
associated with service provided by Consultant.  Such expenses are separate from
cash compensation as set out above, and include, but are not limited to, such
incidental costs and expenses as traveling, lodging, telephone/cell phone
charges and other reasonable expenses.
 
4. Duties and Responsibilities (including but not limited to)
 
(a) Responsibility for directing and managing the accounting departments, both
in the US and in China,
 
(b) Financial reporting mechanisms as required by SEC, or our external auditors
,and to satisfy  internal requests made by management or the BOD,
 
(c) Internal Monthly financial reporting tools,
 
(d) Quarterly and Annual consolidations,
 
(e) Investor Relations as it pertains to our IR firm, earnings calls and the
like,
 
(f) Assist with the implementation of internal controls to comply with all
required aspects of SOX 404,
 
(g) Assist in any duties required for listing on AMEX,
 
(h) Other financial analysis required for acquisitions, investments and the
like.
 
5. Restrictive Covenants.
 
(a) Confidentiality.  The Contractor agrees that he will not, during the Term or
thereafter, divulge to anyone (other than the Company or any persons designated
by the Company) any knowledge or information of any type whatsoever of a
confidential nature relating to the business of the Company, including, without
limitation, all types of trade secrets, business strategies, marketing, sales
and distribution plans.  The Contractor further agrees that he will not
disclose, publish or make use of any such knowledge or information of a
confidential nature (other than in the performance of the Contractor’s duties
hereunder) without the prior written consent of the Company.  This provision
does not apply to information which becomes available publicly without the fault
of the Contractor or information which the Contractor is required to disclose in
legal proceedings, provided the Contractor gives advance notice to the Board and
an opportunity to for the Company to resist such disclosure.
 
(b) Interpretation.  In the event the terms of this Section 5 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.  As used in this
Section 5, the term “Company” shall include the Company, its parent, related
entities, and any of its direct or indirect subsidiaries or affiliates.
 
2

--------------------------------------------------------------------------------


 
6. Representations and Warranties of Contractor.  The Contractor represents and
warrants that the Contractor is not a party to any other Consulting agreement,
noncompetition agreement or other agreement which restriction could interfere
with the Contractor’s Consulting with the Company or the Company’s rights and
the Contractor’s obligations hereunder and that the Contractor’s acceptance of
Consulting with the Company and the performance of the Contractor’s duties
hereunder will not breach the provisions of any contract, agreement or
understanding to which the Contractor is party or any duty owed by the
Contractor to any other person or entity.
 
7. Information of Others.  The Contractor agrees that Contractor will not,
during his Consulting or service with the Company, use or disclose any
confidential or proprietary information or trade secrets of any former or
concurrent engager or other person or entity and that Contractor will not bring
onto the premises of the Company any unpublished document or other confidential
or proprietary information belonging to any such engager, person or entity
unless consented to in writing by such engager, person or entity.
 
8. Injunctive Relief.  The Contractor recognizes and acknowledges that a breach
of the covenants contained in Section 5 will cause irreparable damage to Company
and its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be
inadequate.  Accordingly, the Contractor agrees that in the event of a breach of
any of the covenants contained in Section 5, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief.
 
9. Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of California,
without reference to the principles of conflicts of law of the State of
California or any other jurisdiction, and where applicable, the laws of the
United States. Venue is established in California and both parties hereto
irrevocable submit themselves to venue therein.
 
10. Dispute Resolution.  Any controversy or claim arising out of or relating to
this Agreement shall be resolved by arbitration before a panel of one arbitrator
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then pertaining, except where those rules conflict with this
provision, in which case this provision controls.  Any court with jurisdiction
shall enforce this clause and enter judgment on any award.  The arbitrator shall
be selected within twenty business days from commencement of the arbitration
from the AAA’s National Roster of Arbitrators pursuant to agreement or through
selection procedures administered by the AAA.  Within 45 days of initiation of
arbitration, the parties shall reach agreement upon and thereafter follow
procedures, including limits on discovery, assuring that the arbitration will be
concluded and the award rendered within no more than eight months from selection
of the arbitrator or, failing agreement, procedures meeting such time limits
will be designed by the AAA and adhered to by the Parties.  The arbitration
shall be held in California and the arbitrators shall apply the substantive law
of California, except that the interpretation and enforcement of this
arbitration provision shall be governed by the Federal Arbitration Act.  Prior
to commencement of arbitration, emergency relief is available from any court to
avoid irreparable harm.  The arbitrator shall not award either party punitive,
exemplary, multiplied or consequential damages, or attorneys’ fees or costs.
 
Notwithstanding the foregoing, the parties acknowledge and agree that the other
party would be irreparably harmed if any of the provisions of this Agreement are
not performed in accordance with their specific terms and that any breach of
this Agreement could not be adequately compensated in all cases by monetary
damages alone.  Accordingly, in addition to any other right or remedy to which
such parties may be entitled at law or in equity, they shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary preliminary and permanent injunctive relief in any court of
competent jurisdiction to prevent breaches or threatened breaches of any of the
provisions of this Agreement.
 
11. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
 
12. Entire Agreement.  The terms of this Agreement are intended by the parties
to be the final expression of their agreement with respect to the Consulting of
the Contractor by the Company and may not be contradicted by evidence of any
prior or contemporaneous agreement.  This Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) shall
supersede all undertakings or agreements, whether written or oral, previously
entered into by the Contractor and the Company or any predecessor thereto or
affiliate thereof with respect to the Consulting of the Contractor by the
Company.  The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.
 
[Signature Page Follows]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 

  Worldwide Energy and Manufacturing USA, Inc.          
 
By:
/s/ Jeff Watson       Name: Jeff Watson       Title: President          



  CONTRACTOR:          
 
By: /s/ Gerald DeCiccio       Gerald DeCiccio                  

 
 
 
 
4
 